Exhibit 10.31
 



THIRD AMENDMENT TO LOAN AGREEMENT
(Domestic Revolving Line of Credit)


This Third Amendment to Loan Agreement (this “Amendment”) dated as of March 14,
2011 is between Bank of America, N.A. (the “Bank”) and GSE Systems, Inc., a
Delaware corporation (“GSE”), and GSE Power Systems, Inc., a Delaware
corporation (“Power”), as co-borrowers (GSE and Power are referred to
individually and collectively as, the “Borrower”).


BACKGROUND


A.  
The Borrower and the Bank entered into that certain Loan Agreement (Domestic
Revolving Line of Credit) dated as of March 28, 2008, as amended by that certain
First Amendment to Loan Agreement (Domestic Revolving Line of Credit) dated as
of May 5, 2009 and that certain Second Amendment to Loan Agreement (Domestic
Revolving Line of Credit) dated as of March 29, 2010  (collectively, the
“Original Loan Agreement”).



B.  
The Borrower has requested that the Bank modify the revolving line of credit
established by the Original Loan Agreement and waive certain financial covenants
established by the Original Loan Agreement, and the Bank has agreed to do so,
upon the terms and conditions set forth in this Amendment.



C.  
The purpose of the modification is to, among other things, provide that any
future credit accommodations under the revolving line of credit established by
the Original Loan Agreement shall be cash collateralized and to delete certain
financial covenants established by the Original Loan Agreement.



AGREEMENT


Now, therefore, in consideration of the premises and the mutual agreements
contained herein, the parties hereby amend the Original Loan Agreement on the
following terms and conditions:


SECTION 1.                      DEFINITIONS.  All capitalized terms used herein
that are not defined herein shall have the meanings ascribed to them in the
Original Loan Agreement, unless the context specifically requires otherwise.


SECTION 2.                      AMENDMENTS TO ORIGINAL LOAN AGREEMENT.  The
following amendments are hereby made to the Original Loan Agreement:


(A)           Section 7.12 of the Original Loan Agreement is hereby amended and
restated in its entirety to read as follows:


“7.12           Conditions to Each Extension of Credit under the Domestic Line.


Before each extension of credit under the Domestic Line, including any cash
advances and the issuance of any letters of credit, the Borrower shall:


(a)           Immediately Cash Collateralize such credit extension in an amount
equal to 105% of the amount of the cash advance or the Letter of Credit
Obligations underlying, and any Disbursements to fund drawings under, a letter
of credit, as applicable. For purposes hereof, “Cash Collateralize” means to
pledge and deposit with or deliver to the Bank, for the benefit of the Bank,
cash or deposit account balances pursuant to documentation in form and substance
acceptable to the Bank in its sole and absolute discretion.  Cash collateral
shall be maintained in a blocked, interest bearing deposit account at the Bank.
The Borrower hereby grants to the Bank a security interest in all such deposit
accounts and all balances therein and all proceeds thereof.  All interest on
such cash collateral shall be paid to the Borrower upon the Borrower’s request,
provided that such interest shall be first applied to any outstanding
obligations of the Borrower to the Bank.


 
 

--------------------------------------------------------------------------------

 
(b)           If requested by the Bank, deliver to the Bank a Domestic Borrowing
Base Certificate which shall be current within five (5) banking days of the date
of the request.


(c)           Deliver to the Bank such other documents, instruments and things
as may be necessary or desirable in the discretion of the Bank to perfect its
security interest in the Collateral and to protect its rights with respect to
the Collateral.”


(B)           Section 9.4 of the Original Loan Agreement is hereby deleted in
its entirety and replaced with:


“9.4           [Intentionally Omitted].”




(C)           Section 9.5 of the Original Loan Agreement is hereby deleted in
its entirety and replaced with:


“9.5           [Intentionally Omitted].”


(D)           Section 9.6 of the Original Loan Agreement is hereby deleted in
its entirety and replaced with:


“9.6           [Intentionally Omitted].”


SECTION 3. LIMITED WAIVER OF FINANCIAL COVENANT.  Section 9.6 of the Original
Loan Agreement requires the Borrower to maintain on a consolidated basis a
Funded Debt to EBITDA Ratio not exceeding 2.50 to 1.00 (for purposes of this
Section 3 of this Amendment, the Funded Debt to EBITDA Ratio is referred to as
the “Financial Covenant”).  The Borrower was in breach of the Financial Covenant
for the reporting period ended December 31, 2010.  The Borrower has requested
that the Bank waive the above-referenced breach of the Financial Covenant, and
the Bank has agreed to waive such breach of the Financial Covenant for the
reporting period ended December 31, 2010.  No waiver of any other provision of
the Original Loan Agreement shall be effective unless set forth in a writing and
signed by the parties hereto. This limited waiver shall be effective with
respect to the Financial Covenant only for the period specified above and shall
not constitute a waiver of any other requirement of the Loan Documents.  Except
as expressly modified by this Amendment, all terms, conditions, rights and
remedies contained in the Original Loan Agreement shall remain in full force and
effect.


SECTION 4.  CONDITIONS PRECEDENT.  This Amendment shall become effective upon
(a) the execution and delivery of (i) this Amendment by the Borrower and the
Bank and (ii) a Ratification of Guaranty of even date herewith, by each of MSHI,
Inc. and GSE Process Solutions, Inc. in favor of the Bank; (b) the Bank’s
receipt from the Borrower of the reasonable fees and expenses of the Bank's
counsel; and (c) all proceedings required to be taken by the Borrower in
connection with the transactions contemplated by this Amendment having been
taken in form and substance satisfactory to the Bank and its counsel, and the
Bank having received all such counterpart originals of this Amendment executed
by all parties listed on the signature page(s) and originals, certified or other
copies of such other documents as the Bank may reasonably request.


 
 

--------------------------------------------------------------------------------

 
SECTION 5.                      REAFFIRMATION.  Except as modified hereby, all
of the terms, covenants and conditions of the Original Loan Agreement, are
ratified, reaffirmed and confirmed and shall continue in full force and effect
as therein written.  In addition, all representations and warranties made in the
Original Loan Agreement are true and correct in all material respects as of the
date hereof and are hereby reaffirmed.  Nothing hereunder is intended, or shall
be construed, to be a novation or an accord and satisfaction of any obligation
or liability of the Borrower to the Bank.  The Borrower and any Guarantor do not
now have, nor had at any prior time, any defenses (including, without
limitation, the defense of usury), claims, counterclaims, cross-actions or
equities or rights of rescission, setoff, abatement or diminution, with respect
to the Original Loan Agreement or any other document executed in connection
therewith, or the enforcement of Bank's rights thereunder, and the Borrower and
any Guarantor further waive and release any and all such defenses, claims,
counterclaims, cross-actions and equities, and rights of rescission, set-off,
abatement and diminution with respect thereto.


SECTION 6.                      REPRESENTATIONS AND WARRANTIES; NO DEFAULT. The
Borrower represents and warrants to, and agrees with the Bank, that this
Amendment (and any other document executed by the Borrower in connection with
this Amendment) has been duly authorized by all necessary company action on the
part of the Borrower, has been duly executed by a duly authorized officer (or
officers) of the Borrower and constitutes the valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with the terms
hereof (and thereof).  The Borrower hereby certifies that the representations
and warranties contained in the Original Loan Agreement continue to be true and
correct and that, except as set forth in Section 3 above, no event of default
and no event has occurred that with notice, lapse of time or both would become
an event of default.   The Borrower further certifies that the financial
statements supplied to the Bank truly and completely disclose the Borrower's
financial condition as of the date of the statement, and there has been no
material adverse change in the Borrower's financial condition except as
disclosed in such financial statements.


SECTION 7.                      BINDING EFFECT.  This Amendment shall be binding
upon the Borrower and the Bank and their respective successors and assigns, and
shall inure to the benefit of the Borrower and the Bank and their respective
successors and assigns.


SECTION 8.                      COUNTERPARTS.  This Amendment may be executed in
any number of counterparts and by the different parties on separate
counterparts.  Each such counterpart shall be deemed to be an original, but all
such counterparts shall together constitute one and the same agreement.


SECTION 9.                      AMENDMENT AND WAIVER.  No amendment of this
Amendment, and no waiver of any one or more of the provisions hereof shall be
effective unless set forth in a writing and signed by the parties hereto.


SECTION 10.                    GOVERNING LAW.  This Amendment and the rights and
obligations of the Borrower and the Bank shall be governed by and construed
according to the laws of the State of Maryland without regard to conflicts of
laws principles and the laws of the United States as the same may be applicable.


SECTION 11.                    SEVERABILITY.  Any provision of this Amendment
that is held to be inoperative, unenforceable, voidable or invalid in any
jurisdiction shall, as to that jurisdiction, be ineffective, unenforceable, void
or invalid without affecting the remaining provisions in that or any other
jurisdiction, and to this end the provisions of this Amendment are declared to
be severable.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers on the date
first above written, intending to create an instrument executed under seal.






The “Bank”:
 
BANK OF AMERICA, N.A.
 
 
By:                                                      
Kevin Mahon
Senior Vice President
The “Borrower”:
 
GSE SYSTEMS, INC.
 
 
By:                                                      (Seal)
Jeffery G. Hough
Chief Financial Officer
 
 
GSE POWER SYSTEMS, INC.
 
 
By:                                                      (Seal)
Jeffery G. Hough
Chief Financial Officer
 
 





Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a
loan.  The Bank will ask for the Borrower’s legal name, address, tax ID number
or social security number and other identifying information.  The Bank may also
ask for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

